Citation Nr: 1113816	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  04-40 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), including as due herbicide exposure.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to January 1969, including service in the Republic of Vietnam.  

This case comes to the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied service connection for CAD and for disability affecting the left elbow, left wrist, left leg, left shoulder, right shoulder and low back.  The Veteran subsequently moved to New Hampshire and the Manchester RO currently has jurisdiction over this case.  In October 2005, a Board hearing was held in Washington D.C. before a Veteran's Law Judge who is now retired.     

In an October 2009 decision the Board denied service connection for CAD, claimed as secondary to service connected sarcoidosis and service-connected right bundle block and also denied service connection for disability affecting the left elbow, left wrist, left leg, left shoulder, right shoulder and low back.  The Veteran then appealed the claim for CAD to the Court of Appeals for Veterans Claims (Court).  In a subsequent April 2010 order, the Court vacated the Board's decision and remanded the claim back to the Board in accordance with an April 2010 Joint Motion for Remand filed by the parties.  As will be alluded to below, the instructions from the April 2010 Joint Motion were limited to consideration of whether the Veteran had filed a claim for direct service connection for CAD, to include as due to Agent Orange exposure, leaving the Board's October 2009 denial of the claim for CAD as secondary to service connected sarcoidosis and service-connected right bundle block undisturbed.  Accordingly, the instant decision does not address secondary service connection under 38 C.F.R. § 3.310 nor is such consideration indicated in view of the holding below. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is thus presumed to have been exposed to Agent Orange.  

2.  The Veteran has CAD, a type of ischemic heart disease.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for CAD due to herbicide exposure are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In view of the holding below, no further notice or development is indicated.

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain listed, chronic disabilities, including ischemic heart disease, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(e).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include ischemic heart disease) to a degree of 10 percent or more at any time after service, the veteran is entitled to service connection even though there is no record of such disease during service.  38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

In the April 2010 Joint Motion, the parties indicated that although the Board had considered in its October 2009 decision whether the Veteran's CAD was secondary to his service-connected sarcoidosis and his service-connected right bundle block, it had not considered whether the Veteran had also raised a claim for service connection for CAD on a direct basis, as due to herbicide exposure.  In this regard, the parties noted that in a June 2007 statement in support of claim, the Veteran appeared to state that his CAD was directly attributable to herbicide exposure in service.  The parties also noted that the Veteran had submitted a supporting newspaper article.  Accordingly, on remand, the Board was instructed to determine whether this statement was sufficient to raise a claim for service connection for CAD due to herbicide exposure in Vietnam.  The Board was also instructed to be mindful that in October 2009, the Secretary announced that ischemic heart disease would be added to the list of diseases presumptively associated with exposure to certain herbicide agents but that this addition would not become effective until the required rulemaking procedures were completed.  

Subsequently, on August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add ischemic heart disease, Parkinson's disease, and B cell leukemias to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  On November 1, 2010, Chairman's Memorandum No. 01-10-37 was issued, which lifted the stay of the adjudication of cases affected by the new regulations establishing a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias.  Thus, the rulemaking procedures have been completed, and ischemic heart disease is now included in the list of diseases presumptively associated with exposure to herbicides.  38 C.F.R. § 3.309(e).

III.  Analysis

At the outset, the Board finds that the Veteran's June 2007 written communication evidenced the Veteran's belief in entitlement to service connection for CAD due to herbicide exposure.  Notably, in the communication, the Veteran generally argued that he was entitled to service connection for CAD, specifically pointed out that the Washington Post diagram attached to the communication showed a connection between cardiovascular disorder and Agent Orange exposure, and noted that in fact, he had cardiovascular disorders (including CAD).  Thus, the communication, in conjunction with the diagram, evidenced the Veteran's belief that he was entitled to service connection for CAD due to herbicide exposure.  Accordingly, the communication reasonably identified the benefit sought and constituted and informal claim for service connection for CAD due to herbicide exposure.  38 C.F.R. § 3.1(p).     

Regarding the merits of the Veteran's claim, the Veteran's service personnel records affirmatively show that he served in the Army, including service in the Republic of Vietnam from February 1967 to February 1968.  Also, the medical evidence of record clearly shows that the Veteran showed signs of CAD (i.e. arteriosclerotic heart disease) as early as 1991 and was affirmatively diagnosed with the disability in March 2002.  Additionally, there is no affirmative evidence of record, indicating that the Veteran's CAD is not attributable to herbicide exposure in service.  38 C.F.R. § 3.307(d).  Accordingly, service connection for CAD, on a presumptive basis, as due to herbicide exposure is warranted.  

The Board notes that the record does not show that the Veteran experienced any heart problems during service and post-service, the earliest evidence suggestive of CAD is from 1991, some 22 years after service.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also, there is no medical evidence of  a direct relationship between service and current CAD, other than one based on herbicide exposure.  Additionally, it does not appear that the appellant is alleging that any such relationship exists, and even if he is, as a layperson, he is not shown to have the expertise to offer competent testimony concerning such a medical nexus.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   Accordingly, the Board has no basis for awarding direct service connection, other than as due to herbicide exposure in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


ORDER

Service connection for CAD as due herbicide exposure is granted.     


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


